Exhibit 10.4

TOTAL SHAREHOLDER RETURN INCENTIVE COMPENSATION PROGRAM

AWARD AGREEMENT

This Total Shareholder Return Incentive Compensation Program Award Agreement
(the “Agreement”) effective as of January 1, 2012 by and between ALLEGHENY
TECHNOLOGIES INCORPORATED, a Delaware corporation (the “Company”) and [NAME]
(the “Employee”).

WHEREAS, the Company has adopted the Allegheny Technologies Incorporated 2007
Incentive Plan (the “Plan”) and, in accordance with the Plan, has adopted
Administrative Rules for the Total Shareholder Return Incentive Compensation
Program, as amended (the “TSRP”) as a portion of the Plan to (i) assist the
Company retain and motivate key management employees; (ii) reward key management
employees for the overall success of the Company; and (iii) provide a means of
encouraging key management employees to acquire and hold shares of Company
Common Stock.

WHEREAS, the TSRP provides that each TSR Target Award made under the TSRP shall
be evidenced by an Award Agreement between the Company and the key management
employee who receives a TSR Target Award under the TSRP setting forth the terms
and conditions of such TSR Target Award;

WHEREAS, the Company desires to make a TSR Target Award to the Participant and
evidence such TSR Target Award by this Award Agreement and the Participant,
having read and understood the Plan and the TSRP, is willing to enter into this
Award Agreement on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and intending to be legally bound, the parties hereto agree with each other as
follows:

Subject to the attainment of the Performance Levels described below and to the
terms and conditions of the Plan, the TSRP and the Terms and Conditions of Award
attached hereto and incorporated herein by reference, by which Participant
agrees to be bound, the Company awards to Participant the Award described below,
with respect to the Performance Period described below:

PERFORMANCE PERIOD: January 1, 2012 through December 31, 2014

TSR TARGET AWARD: [NUMBER OF SHARES] of Company Common Stock, equals applicable
base salary times [PERCENTAGE] (which is the Participant’s target award
opportunity as a percent of salary) divided by $46.92 (which is the average of
the high and low trading prices of stock for the 30 trading days prior to
January 1, 2012).



--------------------------------------------------------------------------------

PERFORMANCE LEVELS: The following table shows the performance award relationship
under the TSRP for the 2012-2014 performance period:

 

     Outcome Relative to Peer Group TSR  

Level of Performance

   Three-Year Percentile
Ranking in TSR   Percent of Target
Award Earned  

Below Threshold

   Below 25th percentile     0 % 

Threshold

   25th percentile     50 % 

Target

   50th percentile     100 % 

Outstanding

   90th percentile     200 % 

Note: Interpolation between points will be made on a straight line basis on each
scale. Below the 25th percentile and above the 90th percentile, there will be no
extrapolation.

THE ACTUAL AWARD UNDER THE TSRP WILL EQUAL THE TSR TARGET AWARD TIMES THE
APPLICABLE PERCENT OF TARGET AWARD EARNED.

IN WITNESS WHEREOF, the parties hereto have executed this Total Shareholder
Return Incentive Compensation Program Award Agreement effective the day and year
first above written.

 

ALLEGHENY TECHNOLOGIES INCORPORATED By:   /s/ Elliot S. Davis Name:   Elliot S.
Davis Title:   Senior Vice President, General Counsel,   Chief Compliance
Officer   and Corporate Secretary

 

PARTICIPANT      WITNESS         

 

2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF TSRP AWARD

Section 1: Definitions

Capitalized words used but not defined below or elsewhere in these Terms and
Conditions shall have the meanings ascribed to them in the Plan.

“Administrative Rules” or “TSRP” shall mean the Administrative Rules for the
TSRP adopted by the Committee effective January 1, 2001, as amended effective
February 24, 2005 and as amended effective February 21, 2008 and as further
amended effective December 9, 2011, as the same may be amended from time to
time.

“Award” shall mean the grant of a TSR Target Award evidenced by this Award
Agreement.

“Committee” means the Personnel and Compensation Committee of the Board of
Directors.

“Common Stock” shall mean the common stock, $0.10 par value per share, of
Allegheny Technologies Incorporated.

“Company” shall mean Allegheny Technologies Incorporated and its subsidiaries,
unless the context requires otherwise.

“Disability” shall mean the total and permanent disability of Participant as
determined by the Committee in its sole discretion.

“Outstanding” shall mean a relative standing of the Company’s TSR as against the
TSR for the Peer Group, in each case for the TSR Performance Period, equal to or
greater than 90%.

“Peer Group” shall mean the corporations listed on Exhibit 1 to this Award
Agreement, subject to the adjustments to such group as permitted under the
Administrative Rules.

“Retirement” means a termination of employment with the Company and each of its
subsidiaries, with the consent of the Company, at or after (i) attaining age 55
and (ii) completing five years of employment with the Company and/or any
subsidiary of the Company.

“Target” shall mean a relative standing of the Company’s TSR as against the TSR
of the Peer Group, in each case for the TSR Performance Period, of equal to or
greater than 50% but less than 75%.

“Threshold” shall mean a relative standing of the Company’s TSR as against the
TSR of the Peer Group, in each case for the TSR Performance Period, of equal to
or greater than 25% but less than 50%.

“TSR Performance Level” means the measure of Company TSR performance relative to
the Peer Group, as set forth on page 2 of this Award Agreement. In determining
the final Performance Level, the Committee shall use straight-line interpolation
between Threshold and Target, and between Target and Outstanding. No TSR Reward
will be earned for a Performance

 

3



--------------------------------------------------------------------------------

Level less than Threshold. No additional TSR Reward above Outstanding will be
earned for a Performance Level greater than Outstanding.

Section 2: TSRP Award

2.1 Subject to the attainment of the TSR Performance Levels and to the terms and
conditions otherwise set forth in the Plan, the TSRP and this Award Agreement,
the Company awards to Participant the TSRP Award described in the first two
pages of this Award Agreement with respect to the Performance Period described
therein.

Section 3: Payment

3.1 Subject to the withholding obligations and any requirements of Section 4
then applicable, the Company shall deliver to the Participant certificates
representing the TSR Rewards, if any, for the TSR Performance Period within 75
days after the end of the TSR Performance Period.

3.2 If the Participant terminates employment with the Company and each
subsidiary of the Company during a then uncompleted TSR Performance Period for
reasons other than death, Disability or Retirement, any TSR Target Award for any
then uncompleted TSR Performance Period shall be forfeited automatically and the
shares represented by such TSR Target Awards shall again be eligible for awards
under the Rules.

3.3 If the Participant terminates employment with the Company and each
Subsidiary of the Company during a then uncompleted TSR Performance Period due
to the Participant’s death, Disability, or Retirement, a pro rata award based on
the number of full months worked by the Participant during that Performance
Period will be calculated, based on goal achievement over the entire performance
period. Any award determined to be payable shall be paid after the end of the
applicable Performance Period.

Section 4: Miscellaneous

4.1 General Restriction. To the extent any TSR Target Award is denominated in
Common Stock under this Award Agreement, it shall be subject to the requirement
that if at any time the Committee shall determine that any listing or
registration of the shares of Common Stock or any consent or approval of any
governmental body or any other agreement or consent is necessary or desirable as
a condition of the issuance of shares of Common Stock or cash in satisfaction
thereof, such issuance of shares of Common Stock may not be consummated unless
such requirement is satisfied in a manner acceptable to the Committee. The
Company shall in no event be obligated to register any securities pursuant to
the Securities Act of 1933 (as the same shall be in effect from time to time) or
to take any other affirmative action to cause the issuance of shares pursuant to
the distribution of TSR Rewards to comply with any law or regulation of any
governmental authority.

4.2 Non-Assignability. No TSR Target Award granted under this Award Agreement
shall be assignable or transferable by the Participant, except by will or by the
laws of descent and distribution. During the life of the Participant, any TSR
Rewards shall be payable only to the Participant. No assignment or transfer of a
TSR Target Award or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise (except by will or

 

4



--------------------------------------------------------------------------------

the laws of descent and distribution), shall vest in the assignee or transferee
any interest or right herein whatsoever, and immediately upon such purported
assignment or transfer, the TSR Target Awards shall terminate and become of no
further effect.

4.3 Withholding Obligations. Whenever the Company makes delivery under the Plan,
in whole or in part, the Company shall notify the Participant of the amount of
withholding for tax, if any, which must be paid under federal and, where
applicable, state and local law. The Company shall, in the discretion of the
Company, but with the consent of the Committee, arrange for payment for such
withholding for taxes in any one or combination of the following ways:
(i) acceptance of an amount in cash paid by the Participant; or (ii) reduction
in the number of shares to be issued by that number of shares which, in
aggregate, have a value equal to such withholding amount. If the full amount of
the required withholding is not recovered in the above manner, the Participant
shall, forthwith upon receipt of notice, remit the deficiency to the Company. No
shares of Common Stock shall be issued or delivered to the Participant (and/or
the Participant’s designee) until all applicable withholding obligations shall
have been satisfied in full.

4.4 Delivery of Certificates. As soon as practicable after compliance by the
Participant with all applicable conditions including, but not limited to, the
satisfaction of the Withholding Obligations described in Section 4.3 hereof, the
Company will issue and deliver by mail, or cause delivery by mail, to the
Participant at the address of the Company’s records, certificates registered in
the name of the Participant (and/or the Participant’s designee) for the number
of shares of Common Stock which the Participant is entitled to receive (subject
to reduction for withholding as provided in Section 4.3 hereof) under the
provisions of this Award Agreement.

4.5 No Right to Employment. Nothing in the Plan or in this Award Agreement shall
confer upon the Participant the right to continue in the employ of the Company
or any subsidiary or affect any right that the Company or a subsidiary may have
to terminate the employment of the Participant.

4.6 Amendment or Termination of the Plan. The Plan, or any part thereof
(including the TSRP and/or Administrative Rules) may be terminated or may, from
time to time, be amended, each in accordance with the Plan, TSRP or
Administrative Rules, as applicable, provided, however, the termination or
amendment of the Plan, the Administrative Rules or TSRP shall not, without the
consent of the Participant, affect Participant’s rights under this Award
Agreement.

4.7 Investment Representation. Under the federal and/or state securities laws,
the Participant may be required to deliver, and, if so, shall deliver, to the
Committee, upon demand by the Committee, at the time of any payment of Common
Stock, a written representation that the shares to be acquired are to be
acquired for investment and not for resale or with a view to the distribution
thereof. Upon such demand, delivery of such representation prior to delivery of
any shares shall be a condition precedent to the right of the Participant to
receive any shares.

4.8 No Rights as Shareholder. The Participant shall have no rights as a
stockholder of the Company with respect to shares of Common Stock subject to the
Award evidenced this Award

 

5



--------------------------------------------------------------------------------

Agreement unless and until a certificate for shares of Common Stock is issued to
the Participant.

4.9 Adjustment of Award. In the event of any change or changes in the
outstanding Common Stock of the Company by reason of any stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares or any rights offering to purchase a substantial amount of
Common Stock at a price substantially below fair market value or of any similar
change affecting the Common Stock, any of which takes effect after the first
grant of a TSR Target Award under this Award Agreement, the Committee may, in
its discretion, appropriately adjust the number of shares of Common Stock which
may be issued under this Award Agreement, the number of shares of Common Stock
subject to TSR Target Awards under this Award Agreement and any and all other
adjustments deemed appropriate by the Committee to prevent substantial dilution
or enlargement of the rights granted to the Participant in such manner as the
Committee shall deem appropriate. Any adjustment so made shall be final and
binding upon the Participant.

4.10 Awards Not a Bar to Corporate Event. The existence of the TSR Target Awards
granted hereunder shall not affect in any way the right or the power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

4.11 Not Income for Qualified Plans. No amounts of income received by a
Participant pursuant to this Award Agreement shall be considered compensation
for purposes of any pension or retirement plan, insurance plan or any other
employee benefit plan of the Company or any of its affiliates.

4.12 Meaning of Participant. Whenever the word “Participant” is used in any
provision of this Award Agreement under circumstances where the provision should
logically be construed to apply to the executors, the administrators, or the
person or persons to whom the TSR Target Awards may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

4.13 Determinations of Committee. The actions taken and determinations of the
Committee made pursuant to this Award Agreement and of the Committee pursuant to
the Plan, the TSRP and the Administrative Rules shall be final, conclusive and
binding upon the Company and upon the Participant. No member of the Committee
shall be liable for any action taken or determination made relating to this
Award Agreement, the Plan, the TSRP, or the Administrative Rules if made in good
faith.

 

6



--------------------------------------------------------------------------------

Exhibit 1: List of Peer Companies (2012-2014 Performance Period)

Alcoa Inc.

AK Steel Holding Corp.

Carpenter Technology Corp.

Castle (A M) & Co.

Commercial Metals

Kennametal Inc.

Materion Corp.

Nucor Corp.

Precision Castparts Corp.

Reliance Steel & Aluminum Co.

RTI International Metals Inc.

Schnitzer Steel Industries, Inc.

Steel Dynamics Inc.

Timken Co.

Titanium Metals Corp.

United States Steel Corp.

Universal Stainless & Alloy Products

Worthington Industries

 

7